Title: From James Madison to Samuel T. Anderson, 5 January 1824
From: Madison, James
To: Anderson, Samuel T.


        
          Sir
          Montpr. Jany. 5. 1824
        
        I have received your letter of Decr. 29. on the present posture of your accts. with the U.S. With a sincere sy[m]pathy with your situation & every just wish in your behalf, I find it impossible to take with propriety the step you request. And I can not doubt that your final reflections will lead to the same view of the matter. I can only therefore refer to the tenor of my former letter with a repetition of my friendly respects.
        
          J.M.
        
      